Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 9, 2017

                                        No. 04-16-00491-CV

                                      Sam LAJZEROWICZ,
                                           Appellant

                                                  v.

                                     Estelita LAJZEROWICZ,
                                               Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006-CI-16638
                         Honorable Stephani A. Walsh, Judge Presiding


                                           ORDER
Sitting:        Marialyn Barnard, Justice
                Rebeca C. Martinez, Justice
                Irene Rios, Justice

          On August 1, 2017, this court advised the parties that this appeal would be submitted on
briefs, i.e., no oral argument would be permitted. On August 7, 2017, appellant filed a motion
asking this court to reconsider its decision to submit the appeal on briefs. After reviewing the
motion, we DENY appellant’s motion to reconsider and ORDER the appeal submitted on briefs
as stated in our letter of August 1, 2017.

           We order the clerk of this court to serve copies of this order all on counsel.

                                                               PER CURIAM
It is so ORDERED on August 9, 2017.


ATTESTED TO: ___________________________________
             Luz Estrada
             Chief Deputy Clerk